Exhibit 99.1 Investor Presentation Third Quarter Update - 2011 2 Forward-Looking Statements & Non-GAAP Financial Measures Certain statements made by Meadowbrook Insurance Group, Inc. in this presentation may constitute forward-looking statements including, but not limited to, those statements that include the words "believes," "expects," "anticipates," "estimates," or similar expressions. Please refer to the Company's most recent 10-K, 10-Q, and other Securities and Exchange Commission filings for more information on risk factors. Actual results could differ materially. These forward-looking statements involve risks and uncertainties including, but not limited to the following: the frequency and severity of claims; uncertainties inherent in reserve estimates; catastrophic events; a change in the demand for, pricing of, availability or collectability of reinsurance; increased rate pressure on premiums; obtainment of certain rate increases in current market conditions; investment rate of return; changes in and adherence to insurance regulation; actions taken by regulators, rating agencies or lenders; obtainment of certain processing efficiencies; changing rates of inflation; and general economic conditions. Meadowbrook is not under any obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. Notes on Non-GAAP Financial Measures (1)Net operating income is a non-GAAP measure defined as net income excluding after-tax realized gains and losses. (2)Accident year combined ratio is a non-GAAP measure that the impact of any adverse or favorable development on prior year loss reserves. These non-GAAP metrics are common measurements for property and casualty insurance companies. We believe this presentation enhances the understanding of our results by highlighting the underlying profitability of our insurance business. Additionally, these measures are key internal management performance standards. 3 Presentation Outline Overview of Meadowbrook The Meadowbrook Approach Financial Review Key Investment Considerations 4 I.Overview of Meadowbrook 5 Overview of Meadowbrook (“MIG”) Specialty niche focused commercial insurance underwriter and insurance administration services company Founded in 1955, organized as holding company in 1985, IPO in 1995 Headquartered in Southfield, MI Platform supports both risk bearing and non-risk bearing opportunities Rated “A-” by A.M. Best, with statutory surplus of $378M and shareholders’ equity of $580M at 9/30/2011 Approximately $882M of GWP on a TTM* 9/30/11 basis 25 locations throughout the U.S. and Bermuda with approximately 1,000 employees *TTMTrailing twelve months 6 Capability Building Through Successful Acquisitions Retail Agency Only 1955: Founded as a retail insurance agency Core Capability Build Out 1985: Star Insurance Company 1990: Savers Property & Casualty Insurance Company 1994: American Indemnity Insurance Company 1996: Association Self Insurance Services 1997: Williamsburg National Insurance Company Crest Financial Services 1998: Ameritrust Insurance Corporation Florida Preferred Administrators, Inc. 1999: TPA Insurance Agency Continued Synergistic Expansion 2007: USSU 2008: Procentury Continued Synergistic Expansion Strategic Staging of Acquisitions Meadowbrook actively reviews acquisition prospects on a strategic basis and enters into transactions that will increase long-term shareholder value We consider a range of strategic factors when looking at acquisitions including: Opportunity to leverage our diverse revenue platform, by expanding current distribution, servicing capabilities, and complementary product lines and classes Ability to attract talented insurance professionals that are a good fit with Meadowbrook culture Opportunity to create “win-win” situation by mitigation our downside risk and providing seller with opportunity to obtain fair value through deal structure 7 We Have Delivered Results Over Time Total Revenue ($M) Net Operating Income ($M) Shareholders’ Equity ($M) GAAP Combined Ratio CAGR* (2007 to Present) 26% CAGR* (12/31/2007 to Present) 19% CAGR* (2007 to Present) 20% (excludes unusual Q2 2011 storm losses of $7.8M) *CAGRCompound annual growth rate 8 II.The Meadowbrook Approach 9 The Meadowbrook Approach Our Objective: To deliver consistent earnings, across the market cycle, with a target return on average equity of 10% - 17% We view objective relative to risk free rate, reinvestment rate We seek to leverage the unique characteristics of our balanced business model to achieve consistent, profitable results across the market cycle. 10 Diverse Revenue Sources Earned premium from insurance operations Fee revenue from risk management services Flexibility to utilize multiple distribution channels Positioned to Manage Insurance Cycles Conservative Investment Philosophy Culture of Disciplined Underwriting, Claims Handling & Reserving Product, program and geographic diversification Admitted market capabilities contribute to stability and higher renewal retention Non-admitted capabilities enable opportunistic response in volatile pricing environment High-quality fixed income approach to our $1.4B portfolio Investment approach reinforces our focus on underwriting profitability Insurance subsidiaries rated A- (Excellent) by A.M. Best Insurance subsidiary surpluslevelscan support meaningfulpremium growth Insurance subsidiaries have additional borrowing capacity through FHLB membership Generate cash flows from both regulated and non-regulated sources, which provides flexibility Manageable debt levels, with access to $35M line of credit (no outstanding balance) Strong Capital and Liquidity Position Team of talented insurance professionals with a wide range of expertise across all functions and lines of business Focused on achieving pricing adequacy and adherence to disciplined underwriting standards Our balanced business model allows us to adapt to changing market conditions and deliver more predictable results. 11 Diverse Revenue Sources Insurance Operations Net Commission & Fee Revenue Diverse revenue sources enhance the durability of our business model. Admitted programs & standard products Main Street Excess & Surplus Lines Non-admitted programs Specialty markets Relatively small but provides a valuable source of unregulated cash flow Agency commission from non-affiliated carriers Managed program revenue Municipality and association clients TTM 9/30/11 Net Earned Premium:$719.5 M Pre-Tax Net Earned Premium Profit : $13.5M Net Investment Income:$54.8M TTM 9/30/11 Net Commission & Fee Revenue:$31.0 M Pre-Tax Commission & Fee Income:$7.9M 12 Main Street Excess and Surplus Lines Admitted Programs & Standard Markets Non-Admitted
